      Case 2:19-cv-02671-KHV-KGG Document 1 Filed 10/30/19 Page 1 of 11




                           IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF KANSAS


ANDREW MARSO,

       Plaintiff,                                    Case No. __________________

v.

SAFESPEED, LLC,
                                                     COMPLAINT-CLASS ACTION
                               Defendant.

       Andrew Marso, an individual Plaintiff, individually and on behalf of a Class defined below

of similarly situated persons, alleges the following against Defendant SafeSpeed, LLC

(“SafeSpeed”), based upon personal knowledge and on information and belief derived from, among

other things, investigation of counsel and review of public documents as to all other matters.

                                            PARTIES

       1.      SafeSpeed is a company that provides red light camera technology.

       2.      Plaintiff is a Kansas resident who is disabled within the meaning of the Americans

with Disabilities Act (“ADA”) and has been issued a Disability Identification Placard Number by

the Kansas Department of Revenue.

                                 JURISDICTION AND VENUE

       3.      This Court has specific personal jurisdiction over SafeSpeed and original jurisdiction

over Plaintiff’s claims.

       4.      Plaintiff Andrew Marso is an individual who resides in, and whose principal place

of residence is, Johnson County, Kansas.
           Case 2:19-cv-02671-KHV-KGG Document 1 Filed 10/30/19 Page 2 of 11




            5.       This Court has subject-matter jurisdiction over the ADA claim pursuant to 28 U.S.C.

§ 1331, because the claim arises under federal law. This Court has supplemental jurisdiction

pursuant to 28 U.S.C. § 1367(a) over the common law claims because all claims alleged herein form

part of the same case or controversy.

            6.       This Court has specific personal jurisdiction over SafeSpeed because it regularly

conducts business in Kansas by causing notices of violation to be mailed into Kansas and acquiring

registration information from the Kansas Department of Revenue, and because SafeSpeed’s

purposeful establishment of significant contact with Kansas gave rise to Plaintiff’s cause of action.

            7.       Venue is proper in this District under 28 U.S.C. § 1391(b)(2) because a substantial

part of the events or omissions giving rise to Plaintiff’s claims and the injuries Plaintiff has suffered

or will suffer occurred in Kansas.

                                             GENERAL ALLEGATIONS

            8.       SafeSpeed provides red light enforcement systems to more than 30 municipalities in

Illinois, pursuant to certain written agreements between SafeSpeed and those municipalities.1

            9.       SafeSpeed claims to provide the service of increasing road safety and decreasing the

cost of administrative hearings. 2

            10.      SafeSpeed uses a combination of magnetic sensors, modular cameras, 3D radar, and

LED strobe lights to detect speeding and red-light violations.

            11.      SafeSpeed uses wide angle cameras to capture images of vehicles that violate

speeding and red-light laws.




1
    https://safespeedllc.com/about/ (last visited Oct. 8, 2019).
2
    https://safespeedllc.com/solutions/ (last visited Oct. 8, 2019).
                                                               2
       Case 2:19-cv-02671-KHV-KGG Document 1 Filed 10/30/19 Page 3 of 11




        12.     Violation data and images are stored in a computer mounted on a pole and transferred

to a data center.

        13.     If an image of a violation is clear enough to read a license plate, SafeSpeed retrieves

vehicle registration information connected to the license plate on the individual that sped or

committed a red-light violation.

        14.     Under its written agreements with the Illinois municipalities, SafeSpeed has and

assumes the obligation of retrieving registered vehicle owner information and correctly matching

the license plate with the correct vehicle owner.

        15.     SafeSpeed then prepares, prints, and mails a notice to the address connected to the

license plate in question (“Notice of Violation”).

        16.     SafeSpeed has installed cameras in over 30 Illinois municipalities, and these

municipalities have used SafeSpeed to ticket drivers from states outside of Illinois.

        17.     One of the stated purposes of SafeSpeed’s agreements with the municipalities is to

benefit the public health, safety, and welfare.

        18.     SafeSpeed’s operations affect travel, transportation, and commerce between Kansas

and Illinois.

        19.     In June 2019, Plaintiff received a Notice of Violation from SafeSpeed for running a

red light in North Riverside, Illinois on May 23, 2019.

        20.     Plaintiff was not in Illinois on May 23, 2019.

        21.     The Notice of Violation included a photograph of a truck running a red light.

        22.     The truck in the photograph is not owned by, and has never been driven by, the

Plaintiff.


                                                    3
      Case 2:19-cv-02671-KHV-KGG Document 1 Filed 10/30/19 Page 4 of 11




       23.     The license plate number on the truck was not the same or similar to the Plaintiff’s

license plate number.

       24.     Plaintiff spent a significant amount of time researching and disputing his

erroneously-issued Notice of Violation before it was finally dismissed.

       25.     Some time before receiving the Notice of Violation, Plaintiff received a Disabled

Parking Placard from the Kansas Department of Revenue.

       26.     To receive a Disabled Parking Placard, an individual must be considered to be

disabled.

       27.     Each Disabled Parking Placard has a corresponding Disabled Identification Placard

Number.

       28.     Disabled Identification Placard Numbers are completely separate from license plate

numbers.

       29.     SafeSpeed’s license plate database (“Database”) includes the Disabled Identification

Placard Numbers for Kansas drivers with disabilities. Upon information and belief, the Disabled

Identification Placard Numbers (or their equivalent) issued by other states and local governments

throughout the United States are likely included in the Database.

       30.     Because the Database includes Disabled Identification Placard Numbers, when a

vehicle that has a license plate with the same numbers as a Disabled Identification Placard Number

commits a violation, the Kansas resident with the corresponding Disabled Identification Placard

Number receives an erroneous Notice of Violation. Upon information and belief, similar issues

may have arisen and could arise for citizens of other states.




                                                 4
      Case 2:19-cv-02671-KHV-KGG Document 1 Filed 10/30/19 Page 5 of 11




       31.     SafeSpeed has wrongly included in the Database the Disabled Identification Placard

Numbers of disabled Kansans that are issued by the Kansas Department of Revenue, as well as,

upon information and belief, the Disabled Identification Placard Numbers (or their equivalent)

issued by other state and local governments throughout the United States. SafeSpeed continues to

discriminate against individuals with disabilities by failing to make reasonable modifications in

policies, practices, and procedures to correct the problems in the Database.

       32.     Unless SafeSpeed is required to stop including the Disabled Identification Placard

Numbers in the Database going forward, numerous individuals with disabilities across Kansas and

the rest of the United States are threatened with irreparable harm in the form of wrongful criminal

citations, impaired driving records, and other harm.

                                     CLASS ALLEGATIONS

       33.     Plaintiff brings this action on behalf of himself and those similarly situated both

across the United States and within Kansas.

       34.     In accordance with Federal Rules of Civil Procedure 23, Plaintiff brings this case as

a class action on behalf of a Class including all persons residing in the United States who are

disabled within the meaning of the ADA and have been issued a Disability Identification Placard

Number or other disability-related identification number by their respective state government or

agency that has been erroneously included in the database by SafeSpeed.

       35.     Additionally, Plaintiff brings this case as a class action on behalf of a subclass of the

following: all persons in Kansas who are disabled within the meaning of the ADA and have been

issued a Disability Identification Placard Number by the Kansas Department of Revenue.




                                                  5
      Case 2:19-cv-02671-KHV-KGG Document 1 Filed 10/30/19 Page 6 of 11




       36.     Class certification is appropriate under Fed. R. Civ. P. 23(a), (b)(1), (2), and/or (3),

and (c)(4).

       37.     The class satisfies the numerosity requirement because it is composed of thousands

of persons, in numerous locations. The number of class members is so large that joinder of all its

members is impracticable.

       38.     There are questions of law and fact common to the Class and these questions

predominate over questions affecting only individual Class members. Common legal and factual

questions include, but are not limited to, whether the failure to properly maintain the Database and

the erroneous issuance of Notices of Violation constitutes a breach of SafeSpeed’s contractual

obligations with the public as third party beneficiaries of SafeSpeed’s agreements with the

municipalities; whether SafeSpeed was negligent in failing to properly maintain the Database and

issuing erroneous Notices of Violation; whether SafeSpeed failed to abide by the Americans with

Disabilities Act; and whether the Class members are entitled to damages.

       39.     Plaintiff’s claims are typical of the claims of the members of the Class because

Plaintiff’s claims, and the claims of all Class members, arise out of the same conduct, policies and

practices of SafeSpeed as alleged herein, and all members of the Class are similarly affected by

SafeSpeed’s wrongful conduct.

       40.     Plaintiff will fairly and adequately represent the Class and has retained counsel

competent in the prosecution of class action litigation. Plaintiff has no interests antagonistic to

those of other members of the Class. Plaintiff is committed to the vigorous prosecution of this

action and anticipates no difficulty in the management of this litigation as a class action.




                                                  6
      Case 2:19-cv-02671-KHV-KGG Document 1 Filed 10/30/19 Page 7 of 11




       41.     Class action status in this action is warranted under Rule 23(b)(1)(A) because

prosecution of separate actions by the members of the Class would create a risk of establishing

incompatible standards of conduct for Defendant. Class action status is also warranted under Rule

23(b)(1)(B) because prosecution of separate actions by the members of the Class would create a

risk of adjudications with respect to individual members of the Class that, as a practical matter,

would be dispositive of the interests of other members not parties to this action, or that would

substantially impair or impede their ability to protect their interests.

       42.     In the alternative, certification under Rule 23(b)(2) is warranted because Defendant

acted or refused to act on grounds generally applicable to the Class, thereby making appropriate

final injunctive, declaratory, or other appropriate equitable relief with respect to the Class as a

whole. Likewise, particular issues, including those listed in paragraph 37, are appropriate for

certification under Rule 23(c)(4), because such claims present only particular, common issues, the

resolution of which would advance the disposition of this matter and the parties’ interest therein.

       43.     In the alternative, certification under Rule 23(b)(3) is appropriate because questions

of law or fact common to members of the Class predominate over any questions affecting only

individual members, and class action treatment is superior to the other available methods for the

fair and efficient adjudication of this controversy.

                      CAUSES OF ACTION AND CLAIMS FOR RELIEF

                                  COUNT I – Breach of Contract

       41.     Plaintiff incorporates and realleges all allegations above as if fully set forth herein.

       42.     The public, including Plaintiff and the Class, is an intended beneficiary of the

agreements between SafeSpeed and the more-than 30 Illinois municipalities that utilize SafeSpeed.


                                                   7
      Case 2:19-cv-02671-KHV-KGG Document 1 Filed 10/30/19 Page 8 of 11




       43.     As a third-party beneficiary of the agreements, Plaintiff and the Class have a right to

sue SafeSpeed for breach of the agreements.

       44.     The agreements require SafeSpeed to process Notices of Violation and retrieve the

correct registered vehicle owner information.

       45.     To the best of Plaintiff’s knowledge, the agreements between SafeSpeed and the

municipalities are valid, enforceable contracts.

       46.     To the best of Plaintiff’s knowledge, the municipalities have substantially performed

under the agreements.

       47.     As set forth above, SafeSpeed breached the agreements by failing to use due care

when processing Notices of Violation and acquiring the vehicle registration, failing to retrieve the

correct registered vehicle owner information, and by failing to address the Notices of Violation to

the correct alleged violators, resulting in Plaintiff and others being falsely accused of crimes they

did not commit.

       48.     As a result of SafeSpeed’s breach, Plaintiff and the Class have suffered injury and

are entitled to damages in an amount to be proven at trial.

                                     COUNT II – Negligence

       49.     Plaintiff incorporates and realleges all allegations above as if fully set forth herein.

       50.     SafeSpeed owed a duty to Plaintiff, the Class, and the public to use and exercise

reasonable and due care in maintaining the Database.

       51.     SafeSpeed owed a duty to Plaintiff, the Class, and the public to properly confirm the

identity of alleged violators before issuing Notices of Violation.




                                                   8
       Case 2:19-cv-02671-KHV-KGG Document 1 Filed 10/30/19 Page 9 of 11




       52.     SafeSpeed knew or should have known that the Database contained inaccurate

information.

       53.     SafeSpeed knew that a failure to maintain the Database in a reasonable manner could

result in erroneously-issued Notices of Violation and was therefore charged with a duty to

adequately maintain the Database.

       54.     SafeSpeed breached its duties to Plaintiff, the Class, and the public by failing to

exercise reasonable care in maintaining the Database.

       55.     SafeSpeed breached its duties to Plaintiff, the Class, and the public by issuing

erroneous Notices of Violation.

       56.     As a direct and proximate result of SafeSpeed’s negligent conduct, Plaintiff and the

Class have suffered injury and are entitled to damages in an amount to be proven at trial.

                 COUNT III – Violation of the Americans with Disabilities Act

       57.     Plaintiff incorporates and realleges all allegations above as if fully set forth herein.

       58.     Plaintiff brings a claim pursuant to the Americans with Disabilities Act (“ADA”),

42 U.S.C. § 12182, to remedy discrimination on the basis of a disability.

       59.     Plaintiff and the Class are individuals who are disabled within the meaning of the

ADA.

       60.     SafeSpeed is a public accommodation as defined by 42 U.S.C. § 12181(7)(F).

       61.     SafeSpeed has denied to individuals with disabilities the service that it offers to the

general public: the ability to not be wrongfully ticketed.

       62.     SafeSpeed discriminated against individuals with disabilities by failing to ensure that

individuals with disabilities were not wrongfully ticketed by its system.


                                                  9
     Case 2:19-cv-02671-KHV-KGG Document 1 Filed 10/30/19 Page 10 of 11




       63.     SafeSpeed continues to discriminate against individuals with disabilities, including

Plaintiff and the Class, by failing to remedy the problems with its Database.

       64.     Plaintiff and the Class are without adequate remedy at law for SafeSpeed’s violations

of the ADA and is suffering irreparable harm. The hardships to the Plaintiff and the class

significantly outweigh any possible hardships to SafeSpeed, so a remedy in equity is warranted.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff, individually and on behalf of members of the Class, as applicable,

respectfully requests that the Court enter judgment in their favor and against SafeSpeed, as follows:

                1.     That the Court certify this action as a class action, proper and maintainable

        pursuant to Rule 23 of the Federal Rules of Civil Procedure; declare that Plaintiff is a proper

        class representative; and appoint Plaintiff’s Counsel as Class Counsel;

                2.     That the Court grant permanent, prospective injunctive relief to prohibit

        SafeSpeed from continuing to engage in the unlawful acts, omissions, and practices

        described herein;

                3.     That the Court award Plaintiff and Class members compensatory,

        consequential, general, and nominal damages in an amount to be determined at trial;

                4.     That the Court order disgorgement and restitution of all earnings, profits,

        compensation, and benefits received by SafeSpeed as a result of its unlawful acts,

        omissions, and practices;

                5.     That the Court award statutory damages, trebled, and punitive or exemplary

        damages, to the extent permitted by law;

                6.     That Plaintiff be granted the declaratory relief sought herein;


                                                 10
Case 2:19-cv-02671-KHV-KGG Document 1 Filed 10/30/19 Page 11 of 11




         7.     That the Court award to Plaintiff the costs and disbursements of the action,

  along with reasonable attorneys’ fees, costs, and expenses;

         8.     That the Court allow as part of damages and award to Plaintiff their expenses

  of litigation and attorneys’ fees pursuant to 42 U.S.C. § 12205 and 28 C.F.R. § 36.505;

         9.     That the Court award pre- and post-judgment interest at the maximum legal

  rate; and

         10.    That the Court grant all such other relief as it deems just and proper.

                           DEMAND FOR JURY TRIAL

  Plaintiff demands a jury trial on all claims so triable.

                                                FOULSTON SIEFKIN LLP
                                                By: s/ Scott C. Nehrbass
                                                     Scott C. Nehrbass, KS #16285
                                                32 Corporate Woods, Suite 600
                                                9225 Indian Creek Parkway
                                                Overland Park, KS 66210-2000
                                                Tel. (Direct): (913) 253-2144
                                                Fax: (866) 347-1472
                                                Email: snehrbass@foulston.com

                                                Jeremy E. Koehler, KS #28217
                                                1551 N. Waterfront Parkway, Suite 100
                                                Wichita, Kansas 67206-4466
                                                Tel. (Direct): (316) 291-9728
                                                Fax: (888) 889-9614
                                                Email: jkoehler@foulston.com

                                                ATTORNEYS FOR PLAINTIFF




                                           11
